—Judgment, Supreme Court, New York County (George Roberts, J.), rendered February 14, 1995, convicting defendant, upon his pleas of guilty, of three counts of criminal sale of a controlled substance in the third degree and one count of attempted criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of SVs to 10 years, unanimously affirmed.
Defendant’s claim that he was coerced into pleading guilty by the court’s alleged misstatement as to the possible scope of sentence after trial is unpreserved for appellate review (People v Jordan, 215 AD2d 257, lv denied 87 NY2d 847), and we decline to review it in the interest of justice. Were we to review it, we would find that the record reveals that defendant’s plea *213was knowing, voluntary and intelligent. There is no reasonable possibility that the court’s discussion of possible consecutive sentences in the event of conviction after trial, and its omission of any mention of the “deeming” provisions of Penal Law § 70.30 (1) (e), contributed to defendant’s decision to accept this lenient plea offer, particularly since the record establishes that defendant had decided to accept the plea offer prior to the court’s reference to consecutive sentences (supra). Concur— Sullivan, J. P., Rosenberger, Wallach, Tom and Saxe, JJ.